      Case 4:18-cv-02859 Document 6 Filed on 10/18/18 in TXSD Page 1 of 3




                               IN THE UNITED STATES COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

Anthony Montenegro
      Plaintiff

v.                                                  Civil Action No. 4:18-cv-2859

Onsite Towing, LLC,
Alt-Source, LLC III and
Alt-Source XI, LLC
       Defendants

                              ALT-SOURCE DEFENDANTS’
                   ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       Alt-Source, LLC III and Alt-Source XI, LLC (together, “Alt-Source”) file this answer to

Plaintiff’s First Amended Complaint:

                                              I.
                                       SPECIFIC DENIALS
        Paragraph Numbers Follow the Numbers in the First Amended Complaint

       1.     Admitted.

       2.     Alt-Source lacks sufficient knowledge to form a belief about this allegation.

       3.     Admitted.

       4.     Admitted.

       5.     Admitted.

       6.     Admitted.

       7.     Denied.

       8.     Denied.

       9.     Denied.

       10.    Denied.

       11.    Denied.

                                               1
      Case 4:18-cv-02859 Document 6 Filed on 10/18/18 in TXSD Page 2 of 3




       12.     Denied.

       13.     Denied.

       14.     Admitted.

       15.     Denied.

       16.     Denied.

       17.     Denied.

       18.     Denied,

       19.     This paragraph requires no denial.

                                                 II.
                                     AFFIRMATIVE DEFENSES

       20.     Plaintiff’s claims are subject to arbitration.

       21.     Plaintiff cannot meet his burden to prove that Alt-Source qualified as his

“employer” under the Fair Labor Standards Act (“FLSA”).

       22.     Plaintiff qualifies for the Motor Carrier Act exemption from overtime pay under

the FLSA.

       23.     Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations contained in the FLSA.

       24.     Alt-Source’s pay practices concerning Plaintiff were adopted and executed in good

faith and with reasonable grounds to believe the practices complied with the FLSA.

       25.     If Alt-Source violated the FLSA (which is denied), Plaintiff cannot establish that

the violation was willful.

                                                 III.
                                              PRAYER

       26.     Alt-Source prays that Plaintiff take nothing, but that Alt-Source be awarded:
      Case 4:18-cv-02859 Document 6 Filed on 10/18/18 in TXSD Page 3 of 3




              a.     Court costs; and

              b.     All other legal and equitable relief to which Alt-Source is entitled.

                                                    Respectfully submitted,

                                                    /Alan M. Bush/
                                                    Alan M. Bush
                                                    S.D. Tex. Bar No. 37486
                                                    Texas Bar No. 24040614
                                                    Meghan A. Hurse
                                                    S.D. Tex. Bar No. 2405788
                                                    Texas Bar No. 24079314

                                                    BUSH LAW FIRM, PC
                                                    21 Waterway Ave., Ste. 200
                                                    The Woodlands, Texas 77380
                                                    T: [281] 296-3883
                                                    F: [281] 296-3884
                                                    abush@bush-law.com
                                                    mhurse@bush-law.com

                                                    ATTORNEYS FOR DEFENDANTS
                                                    ALT-SOURCE, LLC III AND
                                                    ALT-SOURCE XI, LLC

                                  CERTIFICATE OF SERVICE

       I have served this document on the parties’ record counsel via the PACER ECF system on

October 18, 2018.



                                                    /Alan M. Bush/
                                                    Alan M. Bush
